Title: From George Washington to Brigadier General William Maxwell, 28 March 1779
From: Washington, George
To: Maxwell, William


Sir
Head Quarters Middlebrook 28th March 1779
I received your favors of the 26th and 27th Inst. with the several new-york papers.

The directions of the board of war relative to the French commissary of prisoners is to be complyed with as far as possible. There is I believe a resolve of Congress in the hands of Mr Beatty for the supplying the French prisoners with the enemy—but as I cannot, at this instant, have recourse to it—I do not therefore know the precise mode which it has pointed out. In the mean time, and to prevent their suffering by a delay, should the provisions be required, your commissary will take a receipt, from the deputy commissary of prisoners at your post, who is to charge the supply, or supplies to its proper account.
Should the mode of furnishing the French prisoners be otherwise directed in the resolve of Congress I shall give you notice.
I have had a letter from Col. Shreve complaining that the detached state of his regiment, now employed in covering both flanks of the brigade, prevents him from paying a proper attention to its discipline, and that the duty by this means falls heavier on his regiment, than on the others, having besides this his own post to secure by proper guards.
If there is a disproportion in the duty I would wish to see it removed and Col. Shreves Regiment employed at New Ark.
The propriety of keeping corps compact will at once occur to yourself. This is one reas⟨on⟩ why it may be most advantageous to draw only such guards from Col. Shreve as may be placed, on a line between you and him—which will still keep his regiment together as much as the nature of the service admits. I am sir &c.
G. W——n
